Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 07, 2022

The Court of Appeals hereby passes the following order:

A22A0894. JAMIE PATRICK HAHN v. THE STATE.

        In 2018, a jury convicted Jamie Patrick Hahn of five counts of child
molestation. Hahn appealed, and this Court affirmed his convictions, but vacated his
sentence and remanded the case for resentencing. Hahn v. State, 356 Ga. App. 79
(846 SE2d 258) (2020). On remand, the trial court resentenced Hahn, and Hahn filed
a pro se notice of appeal in July 2021.1 We lack jurisdiction.
        “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, the record shows that Hahn was
represented by counsel at his resentencing and continued to be represented by counsel
until at least October 2021. See White v. State, 302 Ga. 315, 318 (2) (806 SE2d 489)
(2017) (rejecting defendant’s argument that representation terminates upon entry of
judgment and sentence and holding that it continues for at least 30 days after entry
of judgment). Under these circumstances, Hahn’s pro se notice of appeal is a nullity.
See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018). Accordingly,
the appeal is hereby DISMISSED.
        Because Hahn was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876 (2) (452
SE2d 756) (1995):


        1
            The trial court thereafter entered an amended sentencing order in October
2021.
      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.


      The Clerk of Court is DIRECTED to send a copy of this order to Hahn and to
his attorney, and the latter also is DIRECTED to send a copy to Hahn.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/07/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.